DETAILED ACTION

Election/Restrictions

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, US 2014/0167243, in view of Crispell et al., US 2008/0042302.
Regarding claim 1, Shen (figure 6) teaches a semiconductor module comprising: 
a case 120/200; 
5a semiconductor chip 100 provided inside the case 120/200; 
a seal material 400 injected to inside of the case 120/200 and sealing the semiconductor chip 400; and 
a lid 300 provided inside the case 120/200 and contacting an upper surface of the seal material 400, and
a gap (space between 300 & 200) is provided between a side surface of the end portion of the lid 300 and an inner side 10surface of the case 120/200, the seal material 400 crawls up to through the gap (space between 300 & 200).
Shen fails to teach a tapered portion is provided at an end portion of the lid on an upper surface side. 
Crispell (see marked up figure 12 below) teaches a tapered portion is provided at an end portion of the lid 121 on an upper surface side
    PNG
    media_image1.png
    334
    656
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the tapered portion of Crispell in the invention of Shen because Crispell teaches the tapered portions (mechanical hold-down features) prevent separation of the lid from the structure.
With respect to claim 5, though Shen fails to teach the lid is transparent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a transparent lid in the invention of Shen because a transparent lid would be an obvious alternative  to a skilled artisan.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  The material used for the lid would be specific to each application and the use of a transparent lid would fall within the level of ordinary skill. 
As to claim 7, though Shen, which only broadly teaches 400 is an underfill, fails to teach the seal material is an epoxy resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an epoxy in the invention of Shen because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin 125 USPQ 416).  An epoxy is a well-known underfill material.
In re claim 9, though Shen fails to teach the semiconductor chip 400 is formed of a wide-band-gap semiconductor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a wide-band-gap semiconductor in the invention of Shen because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin 125 USPQ 416).  A wide-band-gap semiconductor is a well-known type of chip.
Claims 2, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, US 2014/0167243, in view of Crispell et al., US 2008/0042302, as applied to claim 1 above, and further in view of Toong et al., US 7,989,942.
Concerning claim 2, Shen fails to teach a conical protruding portion whose central portion protrudes is provided at a lower surface of the lid.
Toong (figure 2A) teaches a conical protruding portion whose central portion protrudes is provided at a lower surface of the lid 120.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conical protruding portion of Toong in the invention of Shen because Toong teaches the conical protruding portion improves heat dissipation (abstract).
Pertaining to claim 6, though Shen fails to teach the lid is transparent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a transparent lid in the invention of Shen because a transparent lid would be an obvious alternative  to a skilled artisan.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  The material used for the lid would be specific to each application and the use of a transparent lid would fall within the level of ordinary skill. 
In claim 8, though Shen, which only broadly teaches 400 is an underfill, fails to teach the seal material is an epoxy resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an epoxy in the invention of Shen because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin 125 USPQ 416).  An epoxy is a well-known underfill material.
Regarding claim 10, though Shen fails to teach the semiconductor chip 400 is formed of a wide-band-gap semiconductor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a wide-band-gap semiconductor in the invention of Shen because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin 125 USPQ 416).  A wide-band-gap semiconductor is a well-known type of chip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach various aspects of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        5/6/22